Name: Council Regulation (EEC) No 1853/81 of 30 June 1981 amending Regulation (EEC) No 3508/80 extending the terms of validity of the arrangements applicable to trade with Malta beyond 31 December 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 7 . 81 Official Journal of the European Communities No L 185/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1853/81 of 30 June 1981 amending Regulation (EEC) No 3508/80 extending the terms of validity of the arrangements applicable to trade with Malta beyond 31 December 1980 THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 3508/80, '30 June 1981 ' shall be replaced by '31 December 1981 '. Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas, on the basis of Regulation (EEC) No 3508/80 ( 1 ), the arrangements applicable to trade with Malta have been extended beyond 31 December 1980 until 30 June 1981 ; Whereas the conditions justifying this extension still exist ; whereas the period of validity of the said Regula ­ tion should therefore be extended, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1981 . For the Council The President Ch . A. van der KLAAUW (') OJ No L 367, 31 . 12. 1980, p . 86 .